CONSOLIDATED ORDER RE: MOTION FOR CLASS CERTIFICATION

SARIS, District Judge.
Pursuant to Fed.R.Civ.P. 23, plaintiffs have moved for an order certifying a class in this action. After considering the submissions of the parties and the record in this case, and after hearing on January 19, 2006, I order that plaintiffs’ motion for class eerti*230fication is ALLOWED IN PART and DENIED IN PART as to the claims asserted in the Third Amended Master Consolidated Class Action Complaint (“TAMCCAC”). The Court relies on the reasons stated in court and in In re Pharm. Indus. Average Wholesale Price Litig., 230 F.R.D. 61 (D.Mass. 2005). The classes are certified as follows:
I. CLASSES AND SUBCLASSES CERTIFIED
A. Class 1: Medicare Part B Co-Payment Class
1. Class Definition:
All natural persons nationwide who made, or who incurred an obligation enforceable at the time of judgment to make, a co-payment based on AWP for a Medicare Part B covered Subject Drug1 that was manufactured by AstraZeneca (AstraZeneca, PLC, Zeneca, Inc., AstraZeneca Pharmaceuticals L.P., and AstraZeneca U.S.), the BMS Group (Bristol-Myers Squibb Co., Oncology Therapeutics Network Corp., and Apothecon, Inc.), SmithKline Beecham Corporation d/b/a GlaxoSmithKline, or the Johnson & Johnson Group (Johnson & Johnson, Centocor, Inc., Ortho Biotech, McNeil-PPC, Inc., and Janssen Pharmaceutiea Products, L.P.). Excluded from the Class are those who made flat co-payments, who were reimbursed fully for any co-payments, or who have the right to be fully reimbursed; and the residents of the states of Alabama, Alaska, Georgia, Iowa, Kentucky, Louisiana, Mississippi, Montana, and Virginia (where consumer protection statutes do not permit class actions).
2. The Court certifies four Subclasses corresponding to each of the defendant groups.
3. The Court certifies the following plaintiffs as representatives of these Subclasses pursuant to Fed.R.Civ.P. 23(b)(3). Leroy Townsend (AstraZeneca); David and Susan Ruth Aaronson (GlaxoSmithKline, the BMS Group); Joyce Howe, individually and on behalf of the Estate of Robert Howe (AstraZeneca); James and Teresa Shepley (the Johnson & Johnson Group); Larry Young, individually and on behalf of the Estate of Patricia Young (the Johnson & Johnson Group). The representative of a Subclass need only have paid for one of the Subject Drugs manufactured or marketed by a defendant group. I decline to certify a class of persons who made co-payments for drugs manufactured by the Sehering Plough Group (Schering-Plough Corporation and Warrick Pharmaceuticals Corporation) because plaintiffs have not proposed any adequate and typical representatives of that proposed subclass.
4. The consumer protection act of each state shall apply to these Subclasses. Specifically, the Medicare Part B Co-payment Class is certified for claims under the following statutes: (a) Ariz.Rev.Stat. § 44-1522, et seq.; (b) Ark.Code § 4-88-101, et seq.; (c) Cal. Bus. & Prof.Code §§ 17200, et seq., 1770; (d) Colo.Rev.Stat. § 6-1-105, et seq.; (e) Conn. Gen.Stat. § 42-110b, et seq.; (f) 6 Del. Code § 2511, et seq.; (g) D.C.Code § 28-3901, et seq.; (h) Fla. Stat. § 501.201, et seq.; (i) Haw.Rev.Stat. § 480, et seq.; (j) Idaho Code § 48-601, et seq.; (k) 815 ILCS § 505/1, et seq.; (1) Ind.Code Ann. § 24-5-0.5.1, et seq.; (m) Kan. Stat. § 50-623, et seq.; (n) Md. Com. Law Code § 13-101, et seq.; (o) Mass. Gen. L. Ch. 93A, et seq.; (p) Mich. Stat. § 445.901, et seq.; (q) Minn.Stat. § 325F.67, et seq.; (r) Mo.Rev.Stat. § 407.010, et seq.; (s) Neb.Rev.Stat. § 59-1601, et seq.; (t) Nev.Rev.Stat. § 598.0903, et seq.; (u) N.H.Rev.Stat. § 358-A:l, et seq.; (v) N.J. Stat. Ann. § 56:8-1, et seq.; (w) N.M. Stat. Ann. § 57-12-1, et seq.; (x) N.Y. Gen. Bus. Law § 349, et seq.; (y) N.C. Gen.Stat. § 75-1.1, et seq.; (z) N.D. Cent.Code § 51-15-01, et seq.; (aa) Ohio Rev. Stat. § 1345.01, et seq.; (bb) Okla. Stat. tit. 15 § 751, et seq.; (cc) Or.Rev.Stat. § 646.605, et seq.; (dd) 73 Pa. Stat. § 201-1, et seq.; (ee) R.I. Gen. Laws. § 6-13.1-1, et seq.; (ff) S.C.Code Laws § 39-5-10, et seq.; (gg) S.D.Code Laws § 37-24-1, et seq.; (hh) Tenn.Code § 47-18-*231101, et seq.; (ii) Tex. Bus. & Com.Code § 17.41, et seq.; (jj) Utah Code Ann. § 13-1 1-1, et seq.; (kk) Vt. Stat. Ann. tit. 9, § 245 1, et seq.; (11) Wash. Rev.Code § 19.86.010, et seq.; (mm) W. Va.Code § 46A-6-101, et seq.; (nn) Wis. Stat. § 100.18, et seq.; and (oo) Wyo. Stat. § 40-12-100, et seq. Plaintiffs allege that they have complied with the notice provisions of all consumer protection acts requiring such notice.
5. This Class is certified pursuant to Fed. R.Civ.P. 23(b)(3).
B. Class 2: Third-Party Payor MediGap Supplemental Insurance Class
1. Class Definition:
All Third-Party Payors who made reimbursements for drugs purchased in Massachusetts, or who made reimbursements for drugs and have their principal place of business in Massachusetts, based on AWP for a Medicare Part B covered Subject Drug that was manufactured by AstraZeneca (AstraZeneca, PLC, Zeneca, Inc., AstraZeneca Pharmaceuticals L.P., and AstraZeneca U.S.), the BMS Group (Bristol-Myers Squibb Co., Oncology Therapeutics Network Corp., and Apothecon, Inc.), SmithKline I$£eeham Corporation d/b/a GlaxoSmithKline, the Johnson & Johnson Group (Johnson & Johnson, Centocor, Inc., Ortho Biotech, McNeil-PPC, Inc., and Janssen Pharmaceutiea Products, L.P.), or the Schering Plough Group (Schering-Plough Corporation and Warrick Pharmaceuticals Corporation).
2. The Court certifies five Subclasses corresponding to each of the defendant groups.
3. The Court certifies plaintiffs Blue Cross/Blue Shield of Massachusetts and Sheet Metal Workers National Health Fund as the representatives for this Class.
4. The claims for this Class are certified under Mass. Gen. Laws ch. 93A.
5. This Class is certified pursuant to Fed. R.Civ.P. 23(b)(3).
C. Class 3: Consumer and Third-Party Payor Class for Medicare Part B Bruys Outside of the Medicare Context.
1. Class Definition:
All natural persons who made or who incurred an obligation enforceable at the time of judgment to make a payment for purchases in Massachusetts, all Third-Party Payors who made reimbursements based on contracts expressly using AWP as a pricing standard for purchases in Massachusetts, and all Third-Party Payors who made reimbursements based on contracts expressly using AWP as a pricing standard and have their principal place of business in Massachusetts, for a physician-administered Subject Drug that was manufactured by AstraZeneca (AstraZeneca, PLC, Zeneca, Inc., AstraZeneca Pharmaceuticals L.P., and AstraZeneca U.S.), the BMS Group (Bristol-Myers Squibb Co., Oncology Therapeutics Network Corp., and Apothecon, Inc.), SmithKline Beecham Corporation d/b/a GlaxoSmithKline, the Johnson & Johnson Group (Johnson & Johnson, Centocor, Inc., Ortho Biotech, McNeil-PPC, Inc., and Janssen Pharmaceutica Products, L.P.), or the Schering Plough Group (Schering-Plough Corporation and Warrick Pharmaceuticals Corporation). Included within this Class are natural persons who paid coinsurance (i.e., co-payments proportional to the reimbursed amount) for a Subject Drug purchased in Massachusetts, where such coinsurance was based upon use of AWP as a pricing standard. Excluded from this Class are any payments or reimbursements for generic drugs that are based on MAC and not AWP.
2. The Court certifies five Subclasses corresponding to each of the defendant groups.
3. The Court certifies plaintiff Pipefitters Local 537 Trust Funds and Blue Cross/Blue Shield of Massachusetts as the representatives for this Class pursuant to Fed.R.Civ.P. 23(b)(2) and 23(b)(3). The Court also certifies Health Care For All as the representative for this Class pursuant to Fed R. Civ. P. 23(b)(2).
4. The claims for this Class are certified under Mass. Gen. Laws ch. 93A.
II. CLASSES NOT CERTIFIED
1. With respect to Class 2, plaintiffs have not submitted an adequate analysis of the *232feasibility of a nationwide class of Third-Party Payors. Therefore, the Court declines at this time to certify this Class under the consumer protection laws of states other than Massachusetts. However, this denial is without prejudice.
2. With respect to Class 3, the Court declines at this time to certify this Class under the consumer protection laws of states other than Massachusetts. However, this denial is without prejudice.
3. The Court declines to certify a class of persons or Third-Party Payors who made payments or reimbursements for self-administered drugs not appearing in the appended Table of Subject Drugs. This denial is with prejudice.
III. MISCELLANEOUS
1. The Class Period for Class 1 and Class 2 is January 1,1991 to January 1, 2005. The class period for Class 3 is January 1, 1991 to the present.
2. Excluded from these Classes are: any subsidiaries or affiliates of defendants; the officers and directors of defendants during the Class Period; members of defendants’ immediate families; any person, firm, trust, corporation, officer, director, or any individual or entity in which any defendant has a controlling interest or which is related to, or affiliated with, any defendant; the legal representatives, agents, affiliates, heirs, successors-in-interest, or assigns of any such excluded parties and governmental entities.
3. Pursuant to Fed.R.Civ.P. 23(g), the Court appoints the following firms as Co-Lead Counsel: Hagens Berman Sobol Shapiro LLP; Spector Roseman & Kodroff, P.C.; Hoffman & Edelson; The Wexler Firm; and Kline & Specter.
4. The “Together Rx” claims are not certified because they are dismissed without prejudice by the filing of the TAMCCAC.
5. The Court retains the discretion under Rule 23 to modify this Order. Modifications may include adding new class representatives, striking existing class representatives, and striking drugs from the Table of Subject Drugs.
6. The Court declines to certify issues for an interlocutory appeal pursuant to 28 U.S.C. § 1292(b) or to recommend appeal pursuant to Fed.R.Civ.P. 23(f).
TABLE OF SUBJECT DRUGS
AstraZeneca
NDC Description
00186198804 PULMICORT RESPULES 60 mis 2 X 30.25mg/2mL
00186198904 PULMICORT RESPULES 60 mis 2x30 ,5mg/2mL
00310096036 Zoladex 3.6mg lxlEA Depot
00310096130 Zoladex 10.8mg lxlEA Depot
00310095130 Zoladex 10.8mg lxlEA Depot
00310095036 Zoladex 3.6mg lxlEA Depot
BMS Group
NDC Description
00015301026 BLENOXANE INJ 15 UNIT VHA
00015301020 BLENOXANE INJ 15 UNIT VL
00015306326 BLENOXANE INJ 30 UNIT VHA
00015306301 BLENOXANE INJ 30 UNIT VL
00590032435 COUMADIN INJ 5MG VIAL
00015053910 CYTOXAN 100MG LYOPH W/CYT
00015054812 CYTOXAN 1G 6X50ML VHA+
00015054810 CYTOXAN 1GM LYOPH W/CYTOG
00015054610 CYTOXAN 200MG LYOPH W/CYT
00015054912 CYTOXAN 2G 6X100ML VHA+
00015054910 CYTOXAN 2GM LYOPH W/CYTOG
00015054710 CYTOXAN 500MG LYOPH W/CYT
00015050001 CYTOXAN FOR INJ 100 MG
00015050041 CYTOXAN INJ 100MG
00015050641 CYTOXAN INJ 1X2GM VIAL
*23300015050241 CYTOXAN INJ 1X500MG VIAL
00015050141 CYTOXAN INJ 200MG
00015054712 CYTOXAN LYO 500MG VL VHA
00015054741 CYTOXAN LYOPH 500MG
00015053941 CYTOXAN LYOPHILIZED 100MG
00015054841 CYTOXAN LYOPHILIZED 1GM
00015054641 CYTOXAN LYOPHILIZED 200MG
00015054941 CYTOXAN LYOPHILIZED 2GM
00015050541 CYTOXAN PINJ1X1G VIAL
00015050303 CYTOXAN TABLETS 50 MG
00015050302 CYTOXAN TABLETS 50MG
00015050401 CYTOXAN TABS 25MG
00015050301 CYTOXAN TABS 50MG
00015050348 CYTOXAN TABS 50MG
00015340420 ETOPOPHOS 100MG VIAL
00015321429 PARAPLATIN 10X15ML VHA+
00015321529 PARAPLATIN 10X45ML VHA+
00015321329 PARAPLATIN 10X5ML VHA+
00015321410 PARAPLATIN 150MG LYOPH CY
00015321430 PARAPLATIN 1X150MG LYO VL
00015321530 PARAPLATIN 1X450MG LYO VL
00015321510 PARAPLATIN 450MG VL W/CYT
00015321330 PARAPLATIN 50MG LYOPHILIZ
00015321310 PARAPLATIN 50MG W/CYTO
00015335322 RUBEX 100 MG LYOPHILIZED
00015335324 RUBEX 100MG IMMUNEX LABEL
00015335124 RUBEX 10MG IMMUNEX LABEL
00015335122 RUBEX 10MG LYOPHILIZED
00015335224 RUBEX 50MG IMMUNEX LABEL
00015335222 RUBEX 50MG LYOPHILIZED
00015347630 TAXOL 100MG INJ MULTIDOSE
00015347627 TAXOL 100MG SEM-SYN VIAL
00015347620 TAXOL 100MG/16.7ML VHA+ L
00015347911 TAXOL 300MG/50ML VIAL
00015345620 TAXOL 30MG CONC FOR INJ
00015347530 TAXOL 30MG INJ MULTIDOSE
00015347527 TAXOL 30MG SEM-SYN VIAL
00015347520 TAXOL 30MG/5ML VHA 4- LABEL
00015309510 VEPESID 100MG VIAL W/CYTO
00015309530 VEPESID 100MG VL W/O CYTO
00015306224 VEPESID 1G 50ML VIAL VHA 4-
00015306220 VEPESID 1GM/50ML
00015306120 VEPESID 500MG
00015306124 VEPESID 500MG 25ML VL VHA
00015309145 VEPESID 50MG CAPSULES
00015309520 VEPESID INJ 100MG/5ML
00015308420 VEPESID INJ 150MG/7.5ML
SmithKline Beecham Corporation d/b/a GlaxoSmithKline
NDC Description
00173013093 ALKERAN I.V. INJ 50 MG
00173004535 ALKERAN TAB 2MG 50S
00173044902 IMITREX INJ 0.5ML 12MG/ML 5S VIALS
00173044901 IMITREX INJ 12MG/ML 0.5ML 2S PFLD SRNG
00173044903 IMITREX INJ 12MG/ML 0.5ML2S KIT,SELFDOSE
00173047900 IMITREX INJ 12MG/ML STAT DOSE KIT
00173047800 IMITREX INJ 12MG/ML STAT DOSE RFL 2’S
00173403291 IMITREX SELFDOSE SYSTEM SELFDOSE UNIT/C
00173408367 ITMD ZOVIRAX STERILE POWDER 1000MG (BWX9
00029415105 KYTRIL 1 MG TABS 20’S SUP
00029415139 KYTRIL IMG TABS 2’S
*23400029415201 KYTRIL 1MG/ML INJECTION 4ML VIAL
00029414975 KYTRIL INJ SGL DOSE VIAL 1MG/ML VHA
00029414901 KYTRIL INJ SINGLE DOSE VIAL 1MG/ML
00173026010 LANOXIN INJ 0.5MG -PART 1.00
00173026035 LANOXIN INJ 0.5MG 2ML 50S
00173026210 LANOXIN INJ PEDIATRIC 0.1MG/ML
00173026015 LANOXIN INJECTION -PART 1.00
00173026055 LANOXIN INJECTION -PART 1.00
00173071325 MYLERAN TAB 2MG 25S
00173065601 NAVELBINE INJ 10MG 1ML
00173065644 NAVELBINE INJ 50MG 5ML
00173010793 RETROVIR IV INF 10MG/ML 20ML 10
00173041900 VENTOLIN NEB SOL INH 0.083% 3ML 25S
00173041901 VENTOLIN NEB SOL INH 0.083% 3ML 5S S
00173038501 VENTOLIN SOL INH 0.5% 5MG/ML 10ML
00173038558 VENTOLIN SOL INH 0.5% 5MG/ML 20ML
00173044200 ZOFRAN INJ 2MG/ML 20ML
00173044202 ZOFRAN INJ 2MG/ML 2ML 5S
00173046100 ZOFRAN INJ PRMXD 32MG/50ML
00173046200 ZOFRAN INJ PRMXD 4MG/50ML
00173056900 ZOFRAN ODT 4MG 5X2 30S
00173057004 ZOFRAN ODT 8MG 5X2 10’S
00173057000 ZOFRAN ODT 8MG 5X2 30S
00173048900 ZOFRAN ORAL SOL 4MG/5ML 50ML
00173068000 ZOFRAN TAB 24MG IS
00173044601 ZOFRAN TAB 4MG 100S
00173044602 ZOFRAN TAB 4MG 100S UD
00173044600 ZOFRAN TAB 4MG 30S
00173044604 ZOFRAN TAB 4MG 3S
00173044701 ZOFRAN TAB 8MG 100S
00173044702 ZOFRAN TAB 8MG 100S UD
00173044700 ZOFRAN TAB 8MG 30S
00173044704 ZOFRAN TAB 8MG 3S
00173095201 ZOVIRAX FOR INJECTION 1000MG 20ML 10S ©
00173099501 ZOVIRAX FOR INJECTION 500MG 10ML IOS (C#
Johnson & Johnson Group
NDC Description
57894003001 C168J REMICADE 1PCK
59676031201 PROCRIT 10,000 U/ML
59676031002 PROCRIT 10000 U
59676031001 PROCRIT 10000 U/ML
00062740103 PROCRIT 10000U/ML AMG
59676032001 PROCRIT 20,000 U/ML
59676030202 PROCRIT 2000 U/
59676030201 PROCRIT'2000 U/ML 6
00062740201 PROCRIT 2000U/ML AMG
59676030302 PROCRIT 3000 U/
59676030301 PROCRIT 3000 U/ML 6
00062740503 PROCRIT 3000 U/ML INST
00062740501 PROCRIT 3000U/ML AMG
59676030402 PROCRIT 4000 U/
59676030401 PROCRIT 4000 U/ML 6
00062740004 PROCRIT 4000 U/ML INST
59676034001 PROCRIT 40000 U/ML
00062740003 PROCRIT 4000U/ML AMG
00062542307 PWRWNG PERMANEN
Sehering Plough Group
NDC Description
59930151504 ALBUTEROL INHALATION SOLUTION
*23559930164702 ALBUTEROL INHALATION SOLUTION
59930150006 ALBUTEROL SULFATE INHAL. SOL.
59930150008 ALBUTEROL SULFATE INHAL. SOL.
59930151701 ALBUTEROL SULFATE SOLUTION
59930151702 ALBUTEROL SULFATE SOLUTION
59930155020 ALBUTEROL SULFATE SOLUTION
00085113601 INTEGRILIN
00085117701 INTEGRILIN
00085117702 INTEGRILIN
00085123501 INTRON A FOR INJ MULTIDOSE PEN
00085124201 INTRON A FOR INJ MULTIDOSE PEN
00085125401 INTRON A FOR INJ MULTIDOSE PEN
00085116801 INTRON A INJ 18MIU HSA FREE
00085113301 INTRON A INJ 25MIU HSA FREE
00085118401 INTRON A INJ 3MIU HSA FREE
00085118402 INTRON A INJ 3MIU HSA FREE
00085119101 INTRON A INJ 5MIU HSA FREE
00085119102 INTRON A INJ 5MIU HSA FREE
00085117901 INTRON A INJ PAK10MIU HSA FREE
00085117902 INTRON A INJ PAK10MIU HSA FREE
00085057102 INTRON A INJECTABLE 10MILLN IU
00085057106 INTRON A INJECTABLE 10MILLN IU
00085111001 INTRON A INJECTABLE 18MILLN IU
00085028502 INTRON A INJECTABLE 25MILLN IU
00085064703 INTRON A INJECTABLE 3MILLN IU
00085064704 INTRON A INJECTABLE 3MILLN IU
00085064705 INTRON A INJECTABLE 3MILLN IU
00085012002 INTRON A INJECTABLE 5 MILLN IU
00085012003 INTRON A INJECTABLE 5 MILLN IU
00085012004 INTRON A INJECTABLE 5 MILLN IU
00085012005 INTRON A INJECTABLE 5 MILLN IU
00085053901 INTRON A INJECTABLE 50MILLN IU
00085068901 INTRON A INJECTION 18 MIU
00085092301 INTRON A SOL FOR INJ 10 MILLI
00085076901 INTRON A SOL FOR INJ. 25MILLN
00085095301 INTRON A SOLUTION 18MIU 3ML
59930160001 PERPHENAZINE
59930160002 PERPHENAZINE
59930161001 PERPHENAZINE 16MG
59930160501 PERPHENAZINE 8MG
59930160502 PERPHENAZINE 8MG
59930160301 PERPHENAZINE TABLETS
59930160302 PERPHENAZINE TABLETS
00085133601 PROVENTIL INHALATION SOLUTION
00085020901 PROVENTIL SOLUTION .083MG/ML
00085180601 PROVENTIL SOLUTION .083MG/ML
00085020802 PROVENTIL SOLUTION 5MG/ML
00085020852 PROVENTIL SOLUTION 5MG/ML
00085125901 TEMODAR 100MG
00085125902 TEMODAR 100MG
00085124401 TEMODAR 20MG
00085124402 TEMODAR 20MG
00085125201 TEMODAR 250MG
00085125202 TEMODAR 250MG
00085124801 TEMODAR 5MG
00085124802 TEMODAR 5MG

. The Subject Drugs are identified in the Table of Subject Drugs found at the end of this Order. Defendants recently raised the issue that some drugs were improperly included. After conferring, the parties may move to strike drugs included in error.